Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 19, 2019

                                      No. 04-19-00845-CR

                                John Anthony KOSHGARIAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR7331
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        On December 17, 2019, appellant’s appointed appellate attorney filed a motion to
withdraw as counsel, asserting appellant has retained Mr. Dante Eli Dominguez as his appellate
attorney. Attached to the motion to withdraw is a notice of appearance filed in the trial court on
December 9, 2019. The notice of appearance was filed after the notice of appeal was filed, and
Mr. Dominguez has not filed any notice in this court stating he represents appellant. It is
therefore ORDERED that the motion to withdraw is HELD IN ABEYANCE. Mr. Dominguez is
ORDERED to file notice in this court no later than ten days from the date of this order stating
whether or not he represents appellant in this appeal. See TEX. R. APP. P. 6.2.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court